[Cite as Dickson v. Miller, 2012-Ohio-2142.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




BOBBI DICKSON                                  :     JUDGES:
                                               :     Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                     :     Hon. Sheila G. Farmer, J.
                                               :     Hon. Julie A. Edwards, J.
-vs-                                           :
                                               :
RICHARD MILLER                                 :     Case No. 11-CA-55
                                               :
        Defendant-Appellant                    :     OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Domestic Relations Division,
                                                     Case No. 11DR34


JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    May 11, 2012




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

BOBBI DICKSON, PRO SE                                DENNIS P. EVANS
1620 Chelsea Place                                   501 South High Street
Lancaster, OH 43130                                  Columbus, OH 43215
Fairfield County, Case No. 11-CA-55                                                      2

Farmer, J.

        {¶1}   Appellant, Richard Miller, and appellee, Bobbi Dickson, had been involved

in a relationship which resulted in the birth of a child. On November 14, 2010, the

parties engaged in an argument while exchanging custody of the child. As a result of

the argument, appellant was arrested on a charge of domestic violence on November

18, 2010. On January 24, 2011, appellee filed a petition for a civil protection order

against appellant.

        {¶2}   A hearing was held on September 22, 2011. On September 26, 2011, the

trial court issued an order of protection in favor of appellee, effective until January 24,

2014.

        {¶3}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

        {¶4}   "THE FAIRFIELD COUNTY COURT OF COMMON PLEAS DOMESTIC

RELATIONS DIVISION ERRED IN GRANTING BOBBI DICKSON'S DOMESTIC

VIOLENCE       CIVIL   PROTECTION        ORDER.         THE    FACTS      SUFFICIENTLY

DEMONSTRATE THAT THE APPELLEE DID NOT PROVE BY A PREPONDERANCE

OF THE EVIDENCE THAT THE RICHARD MILLER ATTEMPTED TO CAUSE OR

RECKLESSLY CAUSE PHYSICAL BODILY INJURY OR PLACE ANOTHER BY

THREAT OF FORCE IN FEAR OF IMMINENT SERIOUS PHYSICAL HARM

PURSUANT TO R.C. § 3113.31."
Fairfield County, Case No. 11-CA-55                                                       3


                                              I

       {¶5}   Appellant claims the issuance of the civil protection order was against the

sufficiency of the evidence. We disagree.

       {¶6}   R.C. 3113.31 governs protection orders.         Subsection (A) states the

following in pertinent part:

       {¶7}   "(A) As used in this section:

       {¶8}   "(1) 'Domestic violence' means the occurrence of one or more of the

following acts against a family or household member:

       {¶9}   "(a) Attempting to cause or recklessly causing bodily injury;

       {¶10} "(b) Placing another person by the threat of force in fear of imminent

serious physical harm or committing a violation of section 2903.211 or 2911.211 of the

Revised Code."

       {¶11} "When granting a protection order, the trial court must find that petitioner

has shown by a preponderance of the evidence that petitioner or petitioner's family or

household members are in danger of domestic violence. R.C. 3113.31(D)." Felton v.

Felton, 79 Ohio St.3d 34, 1997-Ohio-302, paragraph two of the syllabus.

       {¶12} In the case sub judice, appellant argues there was insufficient evidence to

establish that he attempted to cause or recklessly caused bodily injury against a family

or household member or that he placed another person in fear of imminent serious

physical harm.

       {¶13} In its order of protection filed September 26, 2011, the trial court stated the

following:
Fairfield County, Case No. 11-CA-55                                                        4


       {¶14} "The Court hereby makes the following findings of fact: The Court heard

the testimony of the parties and several Witnesses. The Court finds that the petitioner

was a victim of domestic violence on November 14, 2010 due to the Actions of the

Respondent. The Plaintiff suffered a black eye and an alleged concussion."

       {¶15} Appellant specifically challenges the credibility of the witnesses. We note

the weight to be given to the evidence and the credibility of the witnesses are issues for

the trier of fact. State v. Jamison (1990), 49 Ohio St.3d 182, certiorari denied (1990),

498 U.S. 881. The trier of fact "has the best opportunity to view the demeanor, attitude,

and credibility of each witness, something that does not translate well on the written

page." Davis v. Flickinger, 77 Ohio St.3d 415, 418, 1997-Ohio-260.

       {¶16} The trial court found appellee was a victim of domestic violence, but did

not specify under which subsection of R.C. 3113.31(A). However, the trial court found

appellant assaulted appellee.

       {¶17} Appellee testified appellant "immediately got into my face with a chest-

pump (sic) by stopping me" and pushed her up against a car. T. at 6, 24-25. Appellant

then went after appellant's husband. T. at 7, 25. Appellee kicked appellant in "the

private part" and appellant punched appellee "and I went flying, and my head hit the

concrete." T. at 7, 32. Appellee experienced a black eye, dizziness, and a concussion.

T. at 9-11; State's Exhibits D-1 – D-5. Before appellant left, he told appellee " 'This isn't

over.' He goes, 'If you go to the police, I'm going to go old school on you.' " T. at 40.

Appellee testified she was scared to be around appellant as she was afraid "of what

he's going to do next to me. I don't know. It's always - - it is always his way. There's

no changing his way. I cannot get around that." T. at 17-18.
Fairfield County, Case No. 11-CA-55                                                          5


         {¶18} Appellee testified when he first arrived, he stayed in front of appellee so

she couldn't get around him and appellee "just kind of bumped into me, nothing bad." T.

at 87. Appellee then "went nuts and started hitting me" so he shoved her back. T. at

87. After appellee kicked him in the private parts, appellant shoved her into the car to

"get her away from me." T. at 91. Appellant testified he "never struck her, period, just a

face shove twice." T. at 96-97.

         {¶19} Appellee's husband, Richard Dickson, witnessed part of the incident and

testified appellant was the aggressor. T. at 52-53.

         {¶20} As the trier of fact, the trial court was best equipped to determine which

version of the incident was more believeable and substantiated by the evidence. We

find appellee presented sufficient evidence to substantiate that appellant assaulted her

and an incident occurred under R.C. 3113.31(A).

         {¶21} Upon review, we find the trial court did not err in issuing the civil protection

order.

         {¶22} The sole assignment of error is denied.
Fairfield County, Case No. 11-CA-55                                            6


      {¶23} The judgment of the Court of Common Pleas of Fairfield County, Ohio,

Domestic Relations Division is hereby affirmed.

By Farmer, J.

Gwin, P.J. and

Edwards, J. concur.




                                           s/ Sheila G. Farmer______________



                                           s/ W. Scott Gwin    ___________



                                           _s/ Julie A. Edwards ____________

                                                        JUDGES


SGF/sg 424
[Cite as Dickson v. Miller, 2012-Ohio-2142.]


                  IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT




BOBBI DICKSON                                  :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :        JUDGMENT ENTRY
                                               :
RICHARD MILLER                                 :
                                               :
        Defendant-Appellant                    :        CASE NO. 11-CA-55




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Fairfield County, Ohio, Domestic Relations

Division is affirmed. Costs to appellant.




                                               s/ Sheila G. Farmer______________



                                               s/ W. Scott Gwin     ___________



                                               _s/ Julie A. Edwards ____________

                                                           JUDGES